Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5 and 7-13 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1, 7, 8 and 12.
Claim 1 recites a laser machining device configured to laser machine a workpiece while correcting a focus shift due to contamination of an optical system, the laser machining device comprising: a focus shift adjustment unit that adjusts, based on the energy amount of the returning light of the laser light having an output as high as that used for laser machining during laser machining, a focus shift due to contamination of the external optical system, wherein the focus shift adjustment unit: calculates a first focus movement amount based on comparison of a first measurement value obtained by averaging a plurality of measurement values measured by the returning light measurement unit within a first period and a second measurement value obtained by averaging a plurality of measurement values measured by the returning light measurement unit within a second period that is temporally later than the first period; and corrects a focus position during laser machining based on the calculated first focus movement amount, and the first period is a period shortly after initiation of laser emission when the external optical system is not warmed up or is a period after correcting the focus position, and the second period is a period after passage of a certain time duration when the external optical system is warmed up.
Claim 7 recites a laser machining device configured to laser machine a workpiece while correcting a focus shift due to contamination of an optical system, the laser machining device comprising: a focus shift adjustment unit that adjusts, based on the energy amount of the returning light of the laser light having an output as high as that used for laser cutting during laser cutting, a focus shift due to contamination of the external optical system, wherein the focus shift adjustment unit: issues, with respect to the laser oscillator, a command to emit laser light at a predetermined output or a command to not emit laser light; calculates a focus movement amount based on comparison of a first measurement value obtained by averaging peak values measured by the returning light measurement unit when changing from the command not to emit laser light to the command to emit laser light within a first period and a second measurement value obtained by averaging peak values measured by the returning light measurement unit when changing from the command not to emit laser light to the command to emit laser light within a second period that is temporally later than the first period; and corrects a focus position during laser cutting based on the calculated focus movement amount, and the first period is a period shortly after initiation of laser emission when the external optical system is not warmed up or is a period after correcting the focus position, and the second period is a period after passage of a certain time duration when the external optical system is warmed up.
Claim 8 recites a laser machining device configured to laser machine a workpiece while correcting a focus shift due to contamination of an optical system, the laser machining device comprising: a focus shift adjustment unit that adjusts, based on the energy amount of the returning light of the laser light having an output as high as that used for laser cutting during laser cutting, a focus shift due to contamination of the external optical system, wherein the focus shift adjustment unit: calculates a change amount per unit time of the energy amount of the returning light measured by the returning light measurement unit; calculates a focus movement amount based on comparison of a first measurement value obtained by averaging peak values measured by the returning light measurement unit when the calculated change amount per unit time within a first period is greater than or equal to a certain value and a second measurement value obtained by averaging peak values measured by the returning light measurement unit when the calculated change amount per unit time within a second period that is temporally later than the first period is equal to or greater than a certain value; and corrects a focus position during laser cutting based on the calculated focus movement amount, and the first period is a period shortly after initiation of laser emission when the external optical system is not warmed up or is a period after correcting the focus position, and the second period is a period after passage of a certain time duration when the external optical system is warmed up.
Claim 12 recites a laser machining device configured to laser machine a workpiece while correcting a focus shift due to contamination of an optical system, the laser machining device comprising: a focus shift adjustment unit that adjusts, based on the energy amount of the returning light of the laser light having an output as high as that used for hole formation machiningPage 6 of 14Appln. No.: 16/130,486SEIF-466USAmendment Dated September 14, 2021Reply to Office Action of June 15, 2021 during hole formation machining, a focus shift due to contamination of the external optical system, wherein the focus shift adjustment unit: calculates a first focus movement amount based on a comparison of a first measurement value measured by the returning light measurement unit at a time of a first hole formation machining and a second measurement value measured by the returning light measurement unit at a time of a second hole formation machining that is temporally later than the time of the first hole formation machining; and corrects a focus position during hole formation machining based on the calculated focus movement amount, and the time of the first hole formation machining is a point in time shortly after initiation of laser emission when the external optical system is not warmed up or is a point in time after correcting the focus position, and the time of the second hole formation machining is a point in time after passage of a certain time duration when the external optical system is warmed up which the closest prior art of Kotaro (JP 2014-117730) or Ogura (US 2016/0136756) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
9/20/2021